Smith, Judge.
We affirm appellant’s conviction for armed robbery and aggravated assault.
1. The trial court committed no manifest abuse of discretion in overruling appellant’s motion for mistrial, prompted by testimony which appellant elicited. Salisbury v. State, 222 Ga. 549 (2) (150 SE2d 819) (1966); Heard v. State, 142 Ga. App. 703 (4) (236 SE2d 911) (1977).
2. Appellant contends certain testimony was erroneously admitted. However, appellant raised no objection to the testimony below, and thus he will not be heard to complain on appeal.
3. We find no error in the trial court’s allowing the victim to express his opinion that the weapon appellant used was a deadly weapon. Perry v. State, 110 Ga. 234 (1) (36 SE 781) (1899).
4. The court did not abuse its discretion in refusing to allow appellant to recall a state’s witness, whom he had already thoroughly examined, for further cross examination. State Farm &c. Ins. Co. v. Rogers, 105 Ga. App. 778 (3) (125 SE2d 893) (1962).
5. We will not consider the merit of an allegation of error which is not listed in the submitted enumerations of error and which is not even arguably related to those which are listed.
6. The enumerations of error not argued by brief are deemed abandoned. Court of Appeals Rule 18 (c) (Code Ann. § 24-3618 (c)).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.

John N. Crudup, for appellant.
JeffC. Wayne, District Attorney, for appellee.